The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 13, 2022 has been entered.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 20-21 24, 26-28 and 30-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Orthalek (US 3,301,636) in view of Yamamoto (JP 2003-50195, newly cited and applied), Schmiedel (US 2003/0062646), Wasserman (US 6,790,821) and Sanville (US 2013/0026046) and further in view of Schunurch (EP 69332), Van den Brom (US 5,294,361), Roach (US 5,552,079), Heile (US 5,759,988), Simpson (US 2010/0006123) or Miralles US 2011/0021403).  In the patent Orthalek teaches the manufacture of non-caking caustic soda for the preparation of detergents by treating it to reduce its hygroscopic properties (column 1, lines 9-13).  Column 1, lines 52 outline the problems of using caustic in detergents including caking in the presence of moisture that interferes with processing of the caustic, corrosion and the formation of non-homogeneous product mixtures.  Column 1, lines 53-65 discuss prior ways to try and overcome the problems including coating the particles with amorphous silica or sodium carbonate.  Column 3 lines 1-18 teach that the coating agents may be applied to the particles of sodium hydroxide in any suitable manner such as by dusting, spraying or dipping.  Thus, when the coating agent is a powder it may be dusted over the caustic particles or admixed therewith in a tumbler or mixer, or similar apparatus.  The solid coating agent may also be dissolved in an appropriate solvent and may be sprayed over the caustic particles.  The caustic particles may also be dipped in a liquid coating agent or in a solution of a normally solid coating agent.  Usually, from about 1 to 20% of the coating agent, based on the weight of the caustic soda, is adequate to sufficiently reduce the hygroscopic properties of the caustic particles.  Oftentimes, from 2 to about 10% is optimum.  It will be appreciated that the foregoing proportions are dependent upon the particular material used and the degree of protection to be rendered to the caustic particles.  In example 1, Caustic soda pellets were prepared and sized before dusting with powders or spraying with liquids to form a coating on an inner core of caustic soda substantially free of carbonate or bicarbonate.  The results are shown in table 1 including dusting the caustic soda pellets with a sodium carbonate powder to form a coating that added 18% to the pellet weight.  Table 1 shows that the produced composition was dry.  Column 4, lines 1-9 teach that the coating agents were effective in reducing the hygroscopic nature of caustic soda.  Additionally, the use of sodium carbonate was not as effective as the preferred coating agents even with a thicker coating weight.  Orthalek does not teach coating the metal alkali particles using carbon dioxide gas to produce the carbonate and/or bicarbonate coating or any particular detergent composition including the coated particles.  
In the published application Yamamoto teaches method and apparatus for measuring the concentration of sodium hydroxide particles contained in a gas (see paragraph [0001] in the machine translation).  Paragraph [0016] teaches that the method and apparatus can continuously measure the concentration of sodium hydroxide particles and prolong the life of a measuring unit.  Paragraph [0017] teaches that this is achieved by mixing carbon dioxide into a gas containing particles of caustic soda, then irradiating the gas containing sodium hydroxide particles with laser light, measuring the scattered light from the caustic particles, and determining the concentration of the caustic particles based on the measured value of the scattered light.  Paragraph [0018] teaches that contact of the caustic particles contact with the carbon dioxide forms a chemically inert Na2CO3 coating on the surface.  Therefore, corrosion of the measurement portion to which the sodium hydroxide particles having the Na2CO3 coating formed is supplied can be suppressed, and the life of the measurement portion can be significantly extended.  Thus, the concentration of sodium hydroxide particles in the gas can be measured easily and continuously.  Since the Na2CO3 particles are chemically inert, the discharge of gas from the measuring unit is facilitated.  Figure 1 is described in paragraph [0021] as showing the particle concentration measuring apparatus.  The apparatus includes a measuring unit (25) and a gas (42) to be measured that is released from an Na combustion facility into the atmosphere.  As part of the apparatus, a CO2 feeding line (30) is configured for converting NaOH particles (NaOH particles which are chemically active particles with strong alkali) in the gas into chemically inert Na2CO3 particles before entering the measuring part 25.  The CO2 supply line includes a CO2 source (31), a flow rate control valve (32), a flow meter (33), and a pipe (34).  Paragraph [0022] teaches that CO2 supplied from a gas source such as a CO2 cylinder is injected into a mixing unit (47) located at an inlet side of the measuring unit.  The flow rate of the CO2 gas to be injected is adjusted in accordance with the flow rate of the gas to be measured from the Na combustion facility.   Paragraph [0028] teaches that CO2 is supplied from the gas source 31 to the mixing unit at a predetermined flow rate.  In the mixing section, the gas to be measured and CO2 are mixed, and all the NaOH particles contained in the gas to be measured become a state in which the entire surface is covered with a film of Na2CO3.  The process through which this happens along with the appropriate chemical reaction are presented in paragraphs [0029]-[0032].  Paragraph [0032] teaches that with a particle diameter of about 0.5 μm or less, the surface of the particles changes to Na2CO3 almost instantaneously.  Therefore, all of the NaOH particles in the gas supplied from the mixing unit to the measuring unit are covered with a coating film of Na2CO3.  Since the surface of this particle is Na2CO3, it is neutral and chemically stable, and even if the particles come into contact with the inner surface of the measuring portion, the material of the inner surface does not corrode.  In short, since the NaOH particles are strongly alkaline, when the NaOH particles are allowed to flow into the measurement section as they are, corrosion in the measurement section proceeds, but the NaOH particles on which a Na2CO3 coating is formed on the surface is chemically stable and chemically stable and does not corrode the inner surface of the measurement section.  Therefore, the life of the measuring unit is remarkably extended, and the measurement of the NaOH concentration can be continuously performed.  Paragraph [0033] teaches that the time for the NaOH particles to reach the measuring section is a few seconds.  At that point, the NaOH particles have a thin Na2CO3 coating on the surface, and the inside of the coating is NaOH. 
In the published application Schmiedel teaches a method for producing molded bodies from a composition containing one or more active substances.  In the method, the starting components are molded into shape and then solidified.  The method is characterized in that said components are solidified by causing a component A and a component B to react with each other, these components A and B being mixed with the starting components, deposited on them or added after molding (see paragraph [0006]).  Paragraph [0002] teaches that tablets, also referred to as shaped bodies, are a widely used product form in pharmacy and in chemical technology.  Another field of use is that of laundry and other detergents.  Paragraph [0003] teaches that tableted products have a number of advantages over the originally unshaped constituents: they are easier to dose and to handle and owing to their compact structure have advantages in storage and during transportation.  The tablets are generally produced in special tableting machines in which unformed starting constituents, frequently powders, are either compressed directly or else granulated beforehand in order to improve the flow properties and adhesion properties of the starting components.   Paragraph [0004] teaches that the production of tablets using tableting machines is very complicated.  Another possibility for producing tablets is to process the ingredients in the form of melts, e.g., to use a meltable material as matrix material for the other ingredients and then to shape the melt.  Processing in a melt also has the disadvantage that temperature-sensitive ingredients can be incorporated only to a small extent, if at all.  Moreover, the disintegration characteristics of tablets produced in this way are often unsatisfactory.  Paragraph [0009] teaches that in order to react the components A and B with one another, it has proven advantageous if the starting components are mixed with component A or are coated with it before being shaped.  Examples of compounds of component A are the alkali metal hydroxides, especially NaOH and KOH, alkaline earth metal hydroxides, especially Ca(OH)2, alkali metal silicates organic or inorganic acids, such as citric acid, or acidic salts such as hydrogen sulfate, anhydrous hydratable salts or salts containing water of hydration, such as sodium carbonate, acetates, sulfates, alkali metal metallates, where the compounds mentioned above, where possible, can also be employed in the form of their aqueous solutions.  Paragraph [0010] teaches that component B is selected such that it reacts with component A without exerting relatively high pressures or substantially increasing the temperature, the reaction being accompanied by formation of a solid and solidification of the other starting components present.  Thus Schmiedel recognizes that heat will be generated during the reaction.  Examples of compounds of component B are CO2, NH3, water vapor or spray mist, salts containing water of hydration, which may react by hydrate migration with the anhydrous salts present as component A, anhydrous salts which form hydrates, which react with hydrate migration with the salts of component A containing water of hydration, and also SO2, SO3, HCl, HBr.  Paragraph [0012] teaches that in one preferred embodiment, the starting components are mixed or coated with compounds of component A and then the compounds of component B are added.  It has proven particularly suitable if the compounds of component B are gaseous.  The shaped starting components (referred to below as preforms) can then either be gassed in simple form or introduced into a gas atmosphere.  One particularly preferred combination of components A and B are alkali metal hydroxides, especially NaOH and KOH, alkaline earth metal hydroxides, or alkali metal silicates, which are preferably used in the form of aqueous solutions, as component A and CO2 as component B.  Paragraphs [0013] to [0019] present variations of this process in which paragraph [0017] teaches using gaseous reactant B used at superatmospheric pressure to form a hardened surface shell that stops further hardening and paragraph [0019] teaches coating component A on an already shaped preform that is then reacted with component B to harden the surface layer while leaving the core with a loose or slightly compacted structure.  Paragraph [0027] teaches that one preferred embodiment, the tablet is a machine dishwashing detergent or laundry detergent.  In this embodiment, the active substances are preferably selected from builder materials, surfactants, bleaches, bleach activators, enzymes, enzyme stabilizers, corrosion inhibitors, scale inhibitors, complexing agents, inorganic salts, graying inhibitors, foam inhibitors, silicone oils, soil release compounds, color transfer inhibitors, salts of polyphosphonic acids, optical brighteners, fluorescence agents, disinfectants, fragrances, dyes, antistats, easy-iron agents, repellants and impregnants, swelling and nonslip agents, UV absorbers or mixtures thereof.  Paragraphs [0028] to [0083] further exemplify the types of components that can be included in these tablets.  Example 1 is a laundry detergent tablet.  In the process a several components in solid form solid (granules) were mixed in the presence of a certain amount of water.  Paragraph [0092] teaches that these granules were dried prior to preparing a second mixture of various components in solid form (granules).  Paragraph [0093] teaches that this mixture was coated with a 70% KOH solution in the mixture to produce a coating of KOH on the surface of the granules.  Particularly relevant to the instant claims is the statement that the excess water is absorbed by the granules which leaves material as a solid.  This coated solid is subsequently placed in a die, gently compacted, contacted with the carbon dioxide and removed from the die.  Examples 2-3 teach tablets having a composition for a dishwashing machine using NaOH as component A and CO2 as component B.  These tablets are produced in a similar manner as example 1 which makes it clear that the material contacted by the carbon dioxide is a solid for these examples as well.  
In the patent Wasserman teaches a process for preparing coated detergent granules in a fluidized bed.  The fluidized bed is operated at a flux number of at least about 3.5 and/or a Stokes Number of greater than 1.0.  Upon drying, the resultant detergent particles have improved appearance and flow properties and may be packaged and sold as a detergent material or mixed with various other detergent ingredients to provide a fully formulated detergent composition. The first paragraph of column 2 teaches that the coating material may be selected from anionic surfactants, silicates, hydrotropes and non-hydrating inorganic materials.  Particularly preferred are non-hydratable inorganic coating materials including double salt combinations of alkali metal carbonates and sulfates.  The coating material may also include detergent adjunct ingredients such as brighteners, chelants, nonionic surfactants, co-builders, etc.  Column 7, lines 46-48 teach that the non-hydrating material is preferably selected from alkali and/or alkaline earth metal sulfate and carbonate salts or mixtures of the two.  
In the patent publication Sanville teaches methods for enhancing alkalinity and performance of ash-based detergents are disclosed.  Nonhazardous ash-based detergent alkalinity is enhanced through increasing the ratio of sodium hydroxide to ash-based alkalinity.  Paragraph [0002] in the background section teaches that sodium carbonate detergents are often referred to as ash detergents and provide various benefits over sodium hydroxide detergents (often referred to as caustic detergents).  Ash-based detergents are noncorrosive and may be designated as safe to touch, providing obvious benefits with regard to shipping and handling.  As a result, ash-based detergents are generally accepted as consumer-friendly and environmentally-friendly products since they are less hazardous.  Alternatively, caustic detergents must be packaged and handled as a corrosive product as they can be dangerous, causing burns to exposed skin, particularly in the concentrated form.  As the alkalinity of the compositions increases, the possible risk to workers also increases.  Great care must be taken to protect workers who handle concentrated highly alkaline materials.  A need therefore exists for cleaning compositions that minimize the risks to workers but perform as alkaline cleaners.  
In the patent publication Schunurch teaches active chlorine compositions containing di:chloro-isocyanurate together with sodium hydroxide in prill form which can be used for cleaning (e.g. in dishwashing compositions), disinfection and lacquer coagulation.  They have good storage stability.  Solid alkaline active chlorine compositions contain 5-15 (preferably 5-10) wt.% of a dichloroisocyanurate (I) and at least 10 (preferably more than 20) wt.% NaOH, optionally together with conventional (in)organic additives, the NaOH being in the form of spherical prills with a diameter which is on average 2 mm and must not be less than 1 mm.  (I) is preferably anhydrous Na dichloroisocyanurate (Ia).  The compositions can also contain 5-60 (preferably 10-50) wt.% of builders, 5-60 (preferably 10-40) wt.% alkali metal silicate, 5-50 (preferably 10-35) wt.% alkali metal carbonate, and optionally 0.5-2 wt.% of an alkali-resistant nonionic surfactant (see pages 7-8 for specific compositions).  
In the patent Van den Brom teaches a detergent composition for dishwashing machines.  Example 2 presents several compositions for use as tablets or powders including NaOH particles (prills) and various other components.  Column 2, line 44 to column line 19 discuss the various additional components.  
In the patent Roach teaches a tableted detergent composition and its manufacture.  Column 4, lines 1-63 teach a composition including caustic beads (column 2. lines 56-61 teach sodium or potassium hydroxide with sodium hydroxide being preferred) plus additional solid and liquid components.  Column 2, line 62 to column 3, line 67 explains the various additional components and their purpose.  
In the patent Heile teaches an environmentally stable detergent article/composition.  The abstract teaches that normally hygroscopic caustic detergent materials can be made resistant to absorption of ambient humidity or water by introducing a barrier coating onto the caustic detergent.  The barrier also renders the highly active alkaline material safe for human handling.  The paragraph bridging columns 9-10 teaches that the coating compositions formed on the detergent mass can comprise a single layer comprising the organic material with inorganic materials used as diluents or as materials that can promote the solubility or other removal of the coating.  Such organic coatings can contain as an inorganic component, sodium chloride, sodium sulfate, sodium carbonate, sodium acetate, sodium metasilicate, sodium phosphate, trisodium phosphate, trisodium polyphosphate, sodium acrylic polymers inorganic hydrated salts and others present in an amount from about 1 to 50 wt. %. The organic coatings that optionally can contain some proportion of inorganic material can also be used with other coating layers.  The organic coating can be formed over a wholly inorganic coating comprising materials discussed above or can be used with a separate distinct organic coating as discussed above.  Example 4 teaches the preparation of a composition of detergent by placing 15.984 parts by weight of a 50 wt-% active aqueous sodium hydroxide solution, 0.5 part by weight of a sodium chlorite (NaClO3) solution, 3.133 parts by weight of hard water, 0.5 part of nonionic surfactants, 4 parts by weight of a 50 wt-% active solution of polyacrylic acid into a stirred beaker and stirring the mixture until uniform.  Into the stirred mixture, 38.484 parts of bead sodium hydroxide, 6.496 parts of dense ash (Na2CO3) and a 30.9 parts by weight of sodium tripolyphosphate coated with nonionic surfactant was then added and the mixture was stirred until uniform and cast into a number of four pound spheres using a plastic container/mold.   
In the patent publication Simpson teaches a detergent composition comprising flowable powders of alkali metal salt and a builder.  Tables 1-5 give various compositions including sodium hydroxide (caustic beads) and various other components.  
In the patent Miralles teaches a variety of detergent compositions.  Table 1 in particular lists the components including sodium hydroxide beads and other ingredients.  Beginning at paragraph [0115] specific compositions are taught that are represented in Table 6.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to make the carbonate/bicarbonate coated particles of Orthalek by exposing them to carbon dioxide as taught by Yamamoto or Schmiedel because of the ability to solidify or harden them by forming a carbonate layer on the outer surface of the alkali metal hydroxide compositions because of the benefits taught by Schmiedel, the less corrosive nature of the Na2CO3 coating and its effect on structures that come into contact with the particles as taught by Yamamoto, the better particle handling properties with the ability to combine them with various other detergent ingredients to provide a fully formulated detergent composition taught by Wasserman and a recognition that the carbonate layer would render the composition noncorrosive and capable of being designated as safe to touch as recognized by one of ordinary skill in the art in the teachings of Sanville, providing obvious benefits with regard to shipping and handling compared to the caustic compositions.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the carbonate coated caustic soda particles in the detergent compositions of Schunurch, Van den Brom, Roach, Heile, Simpson or Miralles because of the use of caustic/sodium hydroxide beads/particles in their respective compositions and the intended use of the coated Orthalek particles for that purpose.  
Claims 20-24, 26-28 and 30-40 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Orthalek in view of Yamamoto, Schmiedel, Wasserman and Sanville and further in view of Schunurch, Van den Brom, Roach, Heile, Simpson or Miralles as applied to claim 20-21 24, 26-28 and 30-31 above, and further in view of Stolte (US 2009/0105114) or Smith (US 2008/0276967).  Orthalek does not teach solid block compositions of a size greater than 1 kilogram
In the patent publication Stolte teaches a method of manufacturing a solid pressed cleaning/detergent composition by pressing and/or vibrating a flowable solid of a self-solidifying cleaning composition.  For a self-solidifying cleaning composition, pressing and/or vibrating a flowable solid determines the shape and density of the solid but is not required for forming a solid.  The method can employ a concrete block machine for pressing and/or vibrating.  The present invention also relates to a solid cleaning composition made by the method and to solid cleaning compositions including particles bound together by a binding agent.  Paragraph [0008] teaches that the method of making a solid cleaning composition can include providing a flowable solid including water and alkalinity source, sequestrant, or mixture thereof, putting the flowable solid in a hopper or a drawer of a concrete block machine and operating the concrete block machine to produce a stable solid cleaning composition.  Curing the stable solid composition can increase the rigidity, e.g., the hardness, of the solid.  Paragraph [0069] teaches that the method can produce a stable solid in any of a variety of sizes including a solid block weighing about 3 kg to about 6 kg, with a volume of, for example, 5 gal, or having dimensions of, for example, 6X6 inches or a paver-like slab 12 inches square.  Paragraph [0072] teaches that any of a variety of flowable solids can be used in the method.  For example, in an embodiment, the flowable solid has a consistency similar to wet sand.  Such a flowable solid can be compressed in a person's hand, like forming a snowball.  However, immediately after forming it, a forceful impact (dropping or throwing) would return a hand compacted ball of the flowable solid to powder and other smaller pieces.  In an embodiment, a flowable solid contains little enough water that compressing the powder at several hundred psi does not squeeze liquid water from the solid.  In certain embodiments, the present flowable solid can be a powder or a wetted powder.  Paragraph [0123] teaches that the solid cleaning composition can include an alkali metal hydroxide.  Suitable alkali metal hydroxides that can be used include, for example, sodium, lithium, or potassium hydroxide.  An alkali metal hydroxide can be added to the composition in the form of solid beads, dissolved in an aqueous solution, or a combination thereof.  Alkali metal hydroxides are commercially available as a solid in the form of prilled solids or beads having a mix of particle sizes ranging from about 12-100 U.S. mesh.  Paragraph [0128] teaches that an additional alkalinity source can also include, for example, inorganic alkalinity sources, such as an alkali metal hydroxide or silicate, or the like.  Suitable alkali metal hydroxides include, for example, sodium or potassium hydroxide.  An alkali metal hydroxide may be added to the composition in a variety of forms, including for example in the form of solid beads.  Paragraphs [0172]-[0173] teach that the solid cleaning compositions may further include additional functional materials or additives that provide a beneficial property, for example, to the composition in solid form or when dispersed or dissolved in an aqueous solution, e.g., for a particular use.  Examples of conventional additives include one or more of each of salt, alkalinity source, surfactant, detersive polymer, cleaning agent, rinse aid composition, softener, pH modifier, source of acidity, anti-corrosion agent, secondary hardening agent, solubility modifier, detergent builder, detergent filler, defoamer, anti-redeposition agent, antimicrobial, rinse aid composition, threshold agent or system, aesthetic enhancing agent (i.e., dye, odorant, perfume), optical brightener, lubricant composition, bleaching agent or additional bleaching agent, enzyme, effervescent agent, activator for the source of alkalinity, other such additives or functional ingredients, and the like, and mixtures thereof.  Adjuvants and other additive ingredients will vary according to the type of composition being manufactured, and the intended end use of the composition.  In certain embodiments, the composition includes as an additive one or more of source of alkalinity, surfactant, detergent builder, cleaning enzyme, detersive polymer, antimicrobial, activators for the source of alkalinity, or mixtures thereof.  Table 1 provides some examples of different compositions.  Of particular relevance to the instant claims is composition E having at least 37% sodium hydroxide.  Paragraphs [0262]-[0264] teach that the compositions can include as sequestrants DTPA, HEDP, NTA, or the like; as builder citric acid, sodium polyacrylate, tripolyphosphate, or the like; as secondary alkalinity source sodium metasilicate, hydroxide salt, or the like.  Each of compositions were made as pressed solids.  The ingredients were mixed for a sufficient time to mix the ingredients without excess drying.  Suitable mixing times included about 5 (e.g., 4) to about 30 minutes.  Composition A, A1, D, D1, and E formed a pressed solid when mixed for 4, 15, and 30 minutes and pressed at 24, 59, 120, and 610 psi.  The pressed solid was a 2, 4 or 6 lb block.     
In the patent publication Smith teaches cleaning compositions and methods employing a water soluble magnesium compound.  Such compositions can be used for reducing scale, rinsing, hard surface cleaning, ware washing, and corrosion inhibition.  Example 3 teaches a cleaning composition that was used for warewashing including sodium hydroxide and other components.  Paragraph [0047] teaches that a solid cleaning composition refers to a cleaning composition in the form of a solid such as a powder, a flake, a granule, a pellet, a tablet, a lozenge, a puck, a briquette, a brick, a solid block, a unit dose, or another solid form known to those of skill in the art that will remain in solid form when exposed to temperatures of up to about 100 °F and greater than about 120 °F.  Paragraph [0062] and table 1 teach that the warewashing detergent composition includes a cleaning agent, an alkaline source with a weight % up to 60 weight %, and water soluble magnesium salt.  Table 3 shows a composition with sodium hydroxide present up to 60 weight %.  The cleaning agent can comprise a detersive amount of a surfactant.  Paragraph [0079] teaches that in some embodiments, the solid cleaning composition includes a substantial portion of sodium hydroxide.  The resulting solid can include a matrix of hydrated solid sodium hydroxide with the detergent ingredients in the hydrated matrix.  In such a caustic solid, or in other hydrated solids, the hydrated chemicals are reacted with water and the hydration reaction can be run to substantial completion.  The sodium hydroxide also provides substantial cleaning in warewashing systems and in other uses that require rapid and complete soil removal.  Certain embodiments contain at least about 30 wt-% of an alkali metal hydroxide in combination with water of hydration.  For example, the composition can contain about 30 to about 50 wt-% of an alkali metal hydroxide.  Compositions E, N, O, U, W, X and Y all teach compositions within the instant claim scope.  Paragraph [0081] teaches that the solid cleaning composition can include an alkali metal hydroxide.  Suitable alkali metal hydroxides that can be used include, for example, sodium, lithium, or potassium hydroxide.  An alkali metal hydroxide can be added to the composition in the form of solid beads, dissolved in an aqueous solution, or a combination thereof.  Alkali metal hydroxides are commercially available as a solid in the form of prilled solids or beads having a mix of particle sizes ranging from about 12-100 U.S. mesh.  Paragraph [0086] teaches that a secondary alkalinity source can also include, for example, inorganic alkalinity sources, such as an alkali metal hydroxide or silicate, or the like.  Suitable alkali metal hydroxides include, for example, sodium or potassium hydroxide.  An alkali metal hydroxide may be added to the composition in a variety of forms, including for example in the form of solid beads.  Paragraph [0109] teaches that the compositions can include additional ingredients such as detersive polymers, rinse aid compositions, softeners, source of acidity, anti-corrosion agent, detergent filler, defoamer, anti-redeposition agent, antimicrobial, aesthetic enhancing agent, e.g., dye, odorant, perfume, optical brightener, lubricant composition, bleaching agent, enzyme, effervescent agent, activator for the source of alkalinity, calcium salt, and/or other such additives or functional ingredients.  Paragraph [0155] teaches that the detergent compositions may also include a hardening agent.  Paragraph [0159] teaches that inorganic hardening agents are hydratable inorganic salts, including, but not limited to: sulfates, acetates, and bicarbonates.  In an exemplary embodiment, the inorganic hardening agents are present at concentrations of up to about 50% by weight, particularly about 5% to about 25% by weight, and more particularly about 5% to about 15% by weight.  Paragraph [0202] teaches that a solid cleaning composition comprising water soluble magnesium salt can be prepared by a method including: providing a powder or crystalline form of a cleaning composition including water soluble magnesium salt; gently pressing the calcium magnesium gluconate to form a solid (e.g., block or puck). Paragraphs [0204]-[0205] teach a variety of weights for the various shapes to include weights above 1kg.  Example 3 gives a specific composition including 48 weight % sodium hydroxide.  Smith does not teach treating the alkali metal hydroxide with carbon dioxide to form a carbonate layer.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the carbonate coated caustic soda particles in the detergent compositions of Stolte or Smith because of the use of caustic/sodium hydroxide beads/particles in their respective compositions and the intended use of the coated Orthalek particles for that purpose.   
The declaration under 37 CFR 1.132 filed April 13, 2022 is insufficient to overcome the rejection of the claims based upon Orthalek in view of the various secondary references as set forth in the last Office action because: the Court has held, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  The Schmiedel reference toward which the declaration is directed is a secondary reference.  The Orthalek reference clearly teaches a protective carbonate layer as a means of protecting the alkali metal hydroxide from some of its known problems when it comes to detergents and their formulation.  The Schmiedel reference shows that one of ordinary skill in the detergent composition art would have understood its teachings to show that an alkali metal carbonate can be created on the surface of an alkali metal hydroxide by contacting the alkali metal hydroxide with carbon dioxide gas.  One of ordinary skill in the art would have expected this to happen regardless of whether one is contacting sodium hydroxide in the form of a tablet or a granule.  This has been reinforced by the application of the newly cited Yamamoto patent publication which also clearly teaches that contacting caustic NaOH particles/granules with gaseous carbon dioxide will form a sodium carbonate layer on the outer surface of the particles.  This new reference further teaches that the coating also reduces the corrosive nature of the particles.   
Applicant's arguments filed April 13, 2022 have been fully considered but they are not persuasive. In response to the arguments made by applicant and the declaration under 37 CFR 1.132, the obviousness rejections have been modified with the addition of the newly cited Yamamoto patent publication.  The declaration is addressed above.  
With respect to the obviousness rejection, applicant has argued that examiner’s reasoning is flawed with respect to the combination of Orthalek in view of Schmiedel.  This is not found to be persuasive for the following reasons.  Orthalek is trying to remedy the fact/problem that alkali hydroxides such as sodium hydroxide are hydroscopic and will stick together due to the moisture that is picked up by those materials.  The solution of Orthalek was forming a coating on the surface of flakes, pellets or granules using a solid or liquid coating agent.  One of the agents used prior to Orthalek was sodium carbonate (see column 1, lines 59-65).  In example 1, Orthalek formed a sodium carbonate coating on the surface of caustic soda granules in addition to other agents.  The data for coating effectiveness is given in table 1 and shows that after one day the performance of this coating is equivalent to the coatings taught by Orthalek.  By 5 days there is a measurable difference and by 12 days there was no data reported for the sodium carbonate coated material.  The evaluation by Orthalek found in column 4, lines 7-9 was that the sodium carbonate was not as effective as the other coating agents.  In other words, the coating did show some effectiveness, just not as much as other coating agents tested.  
In the Schmiedel patent publication, carbon dioxide is reacted with an alkali hydroxide to form a coating on a tablet used for different purposes including the dishwashing application of Orthalek.  Paragraphs [0015]-[0020] teach variants of the process as well as advantages of the process.  Where one of the components, A or B, is a gas, it can be added so that the gas flows through it.  This procedure permits uniform hardening of the tablet within a short time  (i.e. produces a uniform coating).  When a preform is introduced into an atmosphere of the reactive gas, it is possible to produce tablets which have a hardness gradient, i.e., tablets having only a hardened surface through to tablets which are completely hardened.  If the preform or the premix is reacted with the reactive gas under superatmospheric pressure, an advantage is that the surface hardens rapidly to form a hard shell, the hardening process being stopped at that point.  In one possible embodiment, starting with an already shaped preform that is coated with component A and then reacted with component B, hardens the layer on the surface of the preform, while in the core the loose or slightly compacted structure is retained.  Finally, the strength of the tablets can be adjusted through a suitable selection of components A and B and also through the amount of these components that is employed.  
Thus one of ordinary skill in the art looking at Schmiedel would have expected that using carbon dioxide to form a coating on the surface of an alkali hydroxide would have formed a coating that was uniform as well as only on the exposed surface of the alkali metal hydroxide, whatever its shape.  Additionally, by adjusting the process conditions, the properties and/or amount of the coating could be adjusted.  When looking at a powder coating such as taught by Orthalek, one of ordinary skill in the art would have expected the Schmiedel coating to be an improved coating compared to the Orthalek coating because of the advantages and characteristics taught by Schmiedel for the hardened shell.  In other words, based on the fact that Orthalek recognizes that the sodium carbonate coating has effectiveness at preventing the uptake of moisture by an alkali hydroxide coated therewith and the advantages taught by Schmiedel, using carbon dioxide to form a coating on the Orthalek particles would have been expected by those of ordinary skill in the art to show improved properties relative to the powder coating of Orthalek.  Thus examiner’s reasoning is not flawed and there is clear motivation to combine the teachings of Orthalek with Schmiedel contrary to the urging of applicant.  
With respect to using carbon dioxide gas to form a coating on particles of alkali metal hydroxide, the newly cited and applied Yamamoto reference supports examiner’s position that one of ordinary skill in the art to understand Schmiedel as resulting in the formation of an alkali metal carbonate of the exposed surface of an alkali metal hydroxide regardless of its shape and/or size.  In addition this reference also recognizes that the coating so formed converts the corrosive particle into one that is less corrosive to downstream equipment/structures.   
With respect to the formation of a free flowing solid, applicant is reminded that the rejection is based on Orthalek as the primary reference in view of Schmiedel as a secondary reference.   As the Court has held, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In other words, all of the teachings in a secondary reference do not need to be incorporated into the primary reference.  Rather, the question is if the differences between the primary reference and the claims are obvious in view of the teachings of the secondary reference(s).  Since the primary Orthalek patent is concerned with the formation of a free flowing solid, that teaching does not need to come from any of the secondary references.  Additionally, Orthalek is concerned with forming a coating on the particles for that purpose.  The difference between the instant claims and the particles taught by Orthalek is the coating that is formed on the particles.  Schmiedel clearly teaches a method that one of ordinary skill in the art would have recognized as resulting in a coating being formed on the exposed surface of an alkali metal hydroxide in whatever form it is contacted with gaseous carbon dioxide.  This coating would have been expected to be an improved coating similar to one tested by Orthalek.  In the instant case, the combined teachings point to modifying the manner in which a carbonate/bicarbonate coating is formed on the alkali hydroxide particles of Orthalek.  
Because Orthalek in view of Schmiedel shows the obviousness of forming a carbonate/bicarbonate coating on the surface of alkali metal hydroxide particles using carbon dioxide gas, that teaching does not need to come from any of the other references in the applied reference combination.  Thus the other references are not needed for this purpose and the arguments are not persuasive.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additionally cited art is related to forming coatings on particles and contacting alkali metal hydroxides with carbon dioxide.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265.  The examiner can normally be reached on 1st week Monday-Thursday, 2nd week Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Arlen Soderquist/
Primary Examiner, Art Unit 1797